Citation Nr: 1040170	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, including as secondary to 
Agent Orange exposure. 

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, including as secondary to 
Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1965 to August 1967.  

The claims of entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, 
including as secondary to Agent Orange exposure, come before the 
Board of Veterans' Appeals (Board) on appeal of a July 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The Veteran testified in support of these claims at a hearing 
before the undersigned at the RO in May 2008.  

In October 2008, the Board remanded the claims of entitlement to 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington D.C.  VA will notify the Veteran if 
further action is required


REMAND

The Veteran previously perfected an appeal of the RO's denial of 
a claim of entitlement to service connection for diabetes 
mellitus, including as secondary to Agent Orange exposure; but in 
September 2006, his representative submitted a written statement 
that was construed as a withdrawal of that appeal.  

During his May 2008 hearing before the Board, the Veteran again 
raised the claim of entitlement to service connection for 
diabetes mellitus.  

The Veteran's DD Form 214 reflects that the Veteran served on 
active duty from October 1965 to August 1967, including in the 
Republic of Vietnam.  He is therefore presumed to have been 
exposed to an herbicide agent, including Agent Orange, during 
such service.

The claim for service connection for diabetes was previously 
denied, and the Veteran withdrew the appeal, because he had not 
been given a diagnosis of diabetes mellitus.  In January 2009, 
the Veteran submitted a November 2008 report by a private 
podiatrist, which included a finding of diabetes mellitus, type 
2.  In the report, it was indicated that the Veteran had only 
recently been diagnosed with this condition.  Under 38 C.F.R. § 
3.309(e), this disability is presumed to be related to the 
Veteran's Agent Orange exposure.  

The Veteran has submitted a report of evaluation conducted by a 
private podiatrist in November 2008.  The podiatrist noted that 
the Veteran had diabetic peripheral neuropathy.

The issue of entitlement to service connection for diabetes 
mellitus is inextricably intertwined with the issues of 
entitlement to service connection for peripheral neuropathy.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In its previous remand, the Board sought a medical opinion as to 
whether the Veteran had peripheral neuropathy related to Agent 
Orange exposure or to any other disease or injury in service.  In 
this regard there is some lay evidence of a continuity of 
symptomatology beginning in service.

The Veteran underwent a VA examination in December 2008.  
Initially the examiner opined only as to the relationship between 
the peripheral neuropathy and Agent Orange, and provided no 
rationale for that opinion.  The AMC sought clarification from 
the examiner.  In May 2009, the examiner provided reasons why the 
peripheral neuropathy was unrelated to Agent Orange, but went on 
to conclude that the peripheral neuropathy was unrelated to 
service without providing any rationale.  This opinion is 
inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion depends on its 
rationale); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a 
medical opinion was inadequate where it failed to take into 
account lay evidence of injuries and symptomatology).

Accordingly, the appeal is REMANDED for the following:

1.  The agency of original jurisdiction (AOJ) 
should adjudicate the Veteran application to 
reopen the claim for service connection for 
diabetes mellitus.

2.  The Veteran should be afforded a VA 
examination to determine whether current 
peripheral neuropathy is related to a disease 
or injury in service.  The examiner should 
review the claims folder and note such review 
in a written report.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
peripheral neuropathy of any extremity began in 
service or is otherwise related to a disease or 
injury in service.  The examiner should note 
the finding of diabetic neuropathy, discussed 
above, and the lay reports of a continuity of 
symptomatology since service.

If the examiner discounts the lay reports of 
continuity, he or she should provide reasons 
for doing so.

3.  The AOJ should review the examination 
report to insure that it is adequate and 
contains the opinions asked for in this remand.

4.  If the benefit sought on appeal is not 
fully granted, the AOJ should issue a 
supplemental statement of the case, before 
returning the case to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




